DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 02/14/2022, to the Non-Final Office Action mailed on 10/13/2021. 
Claims 16, 18, 22, 24, 27, and 33 are amended. Claims 16-37 are pending and addressed below.
Applicant’s amendment to the claims has not changed the features of the previously presented claims.

Claim Objections
Claims 20, 26, 31 and 37 are objected to because the claims do not define T, T1, N1 and N2 in the claims.


Claim Rejections - 35 USC § 102
Claims 16-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papasakellariou Aris (US 20170273056), hereinafter Papasakellariou.
Regarding claims 16, 21, 22, 27, 32 and 33, Papasakellariou teaches, a method of operating a user equipment (UE) in a radio access network (RAN) / a non-transitory computer-readable medium ... configure a user equipment (UE) / a user equipment (UE) configured to operate in a radio access network (RAN) / a method of operating a radio node in a radio access network (RAN) / a non-transitory computer-readable medium ... configure a radio node / a radio node configured to operate in a radio access network (RAN), the method / the user equipment / the radio node / computer-readable medium comprising: 
receiving, from a radio node in the RAN, a hybrid ARQ (HARQ) rescheduling indication that indicates rescheduling by the radio node of acknowledgement signaling previously scheduled for transmission by the UE (Papasakellariou: [303], [299], teaches eNB indicates, with a HARQ-ACK request, retransmission of the previously transmitted HARQ-ACK codebook that eNB failed to receive, and UE transmits another HARQ-ACK codebook based on the received retransmission indication. “HARQ rescheduling indication” is interpreted as indication of retransmission of the previous HARQ transmission),  
determining a HARQ codebook associated with the acknowledgement signaling, based on the HARQ rescheduling indication; based on the HARQ codebook, encoding HARQ feedback for a transmission by the radio node (Papasakellariou: [301], [303], [299], teaches UE determines a HARQ-ACK codebook based on the received retransmission indication. “HARQ-ACK codebook” is interpreted, in line with Spec p.5, l.153-155, as having a structure (e.g. size) for carrying plurality of HARQ ACK/NACK information), and 
transmitting the acknowledgement signaling according to the rescheduling, wherein the acknowledgement signaling includes the HARQ feedback (Papasakellariou: [299] teaches transmitting HARQ-ACK codebook, carrying HARQ feedback information, in a PUSCH or PUCCH channel (acknowledgement signaling)).
	Regarding claim 22, Papasakellariou further teaches, the user equipment comprising: radio circuitry configured to communicate with the radio access network (Papasakellariou: Fig. 3A, 310 RF TRANSCEIVER), and processing circuitry (Papasakellariou: Fig. 3A, 325, 315 PROCESSING CIRCUITRY),
Regarding claim 33, Papasakellariou further teaches, the radio node comprising: radio circuitry configured to communicate with a user equipment (UE) (Papasakellariou: Fig. 3B, 372 RF TRANSCEIVER), and processing circuitry (Papasakellariou: Fig. 3B, 374, 376 PROCESSING CIRCUITRY).
Regarding claims 17, 23, 28 and 34, Papasakellariou teaches the methods/UE/radio node, as outlined in the rejection of claims 16, 22, 27 and 33.
Papasakellariou further teaches, wherein at least one of the following applies: the acknowledgement signaling is transmitted using a Listen-Before-Talk procedure (Papasakellariou: [115] “An LBT procedure can include a clear channel assessment (CCA) procedure to determine whether or not a channel in the unlicensed frequency band is available.”,  [260] “A UCG typically includes cells on unlicensed bands... UE needs to perform a CCA prior to the PUSCH transmission and when the CCA (or the LBT) fails, the UE suspends the PUSCH transmission”, [278] “The UE performs CCA prior to a PUSCH transmission on a UCG cell where the UE multiplexes a HARQ-ACK codebook 2920”,), the previously scheduled transmission is based on a Listen-Before-Talk procedure, and the previous scheduled transmission was not transmitted due to a failed Listen-Before- Talk procedure (Papasakellariou: Fig. 34, [303] “A UE is scheduled to transmit a HARQ-ACK codebook to an eNB in a first SF on a cell. The UE fails a CCA test and drops the transmission of the HARQ-ACK codebook 3410”).
Regarding claims 18, 24, 29 and 35, Papasakellariou teaches the methods/UE/radio node, as outlined in the rejection of claims 16, 22, 27 and 33.
Papasakellariou further teaches, wherein the HARQ rescheduling indication includes one of the following: a counter, or a bit field comprising one or more bits (Papasakellariou: [299] “The DCI format can further include an explicit HARQ-ACK request field or a reserved code-point in the DCI format can serve to indicate an HARQ-ACK request. For example, for an UL DCI format, a value for the CS and OCC field for a DMRS, such as the `111` value, can be reserved to instead indicate a HARQ-ACK request.”, teaches HARQ-ACK request (i.e. rescheduling indication) includes a bit field. This satisfies the “one of” criteria of the claim limitation).
Regarding claims 19, 25, 30 and 36, Papasakellariou teaches the methods/UE/radio node, as outlined in the rejection of claims 16, 22, 27 and 33.
Papasakellariou further teaches, wherein the HARQ codebook includes one of the following: HARQ feedback associated with the previously scheduled transmission (Papasakellariou: [299], teaching HARQ-ACK codebook includes previous HARQ-ACK codebook comprising HARQ feedback. This satisfies the “one of” criteria of the claim limitation), or rescheduled HARQ feedback. 
Regarding claims 20, 26, 31 and 37, Papasakellariou teaches the methods/UE/radio node, as outlined in the rejection of claims 16, 22, 27 and 33.
Papasakellariou further teaches, wherein: the previously scheduled transmission was scheduled for a slot T+N1, and the acknowledgement signaling is transmitted in slot T1+N2, wherein N2 > N1 (Papasakellariou: Fig. 34, 3410, 3420, 3430; teaches acknowledgement signaling is transmitted in a later subframe (SF#8) than the previously scheduled transmission subframe (SF#0) at which transmission failed. Slot is interpreted as a time domain unit such slot/subframe/symbol).

Response to Arguments
Applicant’s arguments filed on 02/14/2022, with respect to the rejection of independent claims 16, 22, 27, 33 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.12, l.10-26 that “to summarize, Papasakellariou [0299] and [0302]-[0303] disclose various conditions under which a UE transmits or re-transmits a HARQ-ACK codebook to an eNB. Papasakellariou [0300]-[0301] disclose similar arrangements in the context of Figure 33. 
In contrast, the independent claims do not recite that the UE transmits or the radio node receives a HARQ-ACK codebook. Rather, the UE "determines a HARQ codebook for the acknowledgement signaling, based on the HARQ rescheduling indication" and then "encodes HARQ feedback for a transmission by the radio node, based on the HARQ codebook." The UE then "transmits the acknowledgement signaling [that] includes the determined HARQ feedback." Upon receiving the rescheduled transmission of the "acknowledgement signaling" including the "HARQ feedback," the radio node "determines a HARQ codebook associated with the HARQ feedback, based on the HARQ rescheduling indication" and "decodes the HARQ feedback based on the HARQ codebook." 
To summarized, the claimed embodiments do not transmit or receive the "HARQ codebook" itself. Rather, both the UE and the radio node "determine a HARO codebook associated with the HARQ feedback" based on "the HARQ rescheduling indication" and use the determined "HARQ codebook" for their encoding/decoding operations. As such, unlike Papasakellariou's disclosed solution, there is no need to transmit the "HARQ codebook".”
However, the examiner respectfully disagrees. HARQ codebook, in light of the specification (see Spec. p.5, l.153-155) and also known in the art, provides the structure (e.g. bit size) for inserting/arranging HARQ feedback information into a based on the HARQ codebook, encoding HARQ feedback for a transmission by the radio node” recites the same as HARQ feedback is prepared (encoded) in a determined HARQ codebook for a transmission from the radio node.
Moreover, Applicant’s argument that “Upon receiving the rescheduled transmission of the "acknowledgement signaling" including the "HARQ feedback," the radio node "determines a HARQ codebook associated with the HARQ feedback, based on the HARQ rescheduling indication" and "decodes the HARQ feedback based on the HARQ codebook" is not recited in the claim. Applicant can amend the claim accordingly if this is the inventive concept and has support in the Spec.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEI, U.S. Publication No. 20200389258 - UPLINK CONTROL INFORMATION RETRANSMISSION.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472